           Case 3:19-cv-02019-DRD Document 61 Filed 05/20/20 Page 1 of 6




                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF PUERTO RICO


    IN RE:

    BETTEROADS ASPHALT, LLC;
    BETTERECYCLING
    CORPORATION,                                               CASE NO.: 19-2019 (DRD)

     Appellant,                                                CONSOLIDATED WITH:

         v.                                                    CASE NO.: 19-2021 (ADR)

    FIRSTBANK    PUERTO     RICO;
    BANCO SANTANDER DE PUERTO
    RICO;     THE     ECONOMIC
    DEVELOPMENT     BANK     FOR
    PUERTO RICO, AND BANCO
    POPULAR DE PUERTO RICO,

     Appellees.


                                         OPINION AND ORDER

        Pending before the Court are two Motions to Affirm Judgment or Dismiss Appeal

Pursuant [to] Fed. R. Bankr. P. 8018 filed by Appellees, Firstbank Puerto Rico, Banco

Santander de Puerto Rico, the Economic Development Bank for Puerto Rico, and Banco

Popular de Puerto Rico (jointly “Appellees”), on April 30, 2020. See Case No. 19-2019 at

Docket No. 45 and Case No. 19-2021 at Docket No. 34.1 Essentially, Appellees contend that

Betteroads Asphalt, LLC (“Betteroads”) and Betterecycling Corporation (“Betterecycling”;


1
  On May 19, 2020, Case No. 19-2019 and 19-2021 were consolidated. See Case No. 19-2019 at Docket No. 60. The
Court notes that the Motions to Dismiss were filed by Appellees -individually- in each of said case before the
consolidation; however, both Motions are virtually identical. Further, Appellants responses in both cases are, also,
virtually identical. See Case No. 19-2019 at Docket No. 52 and Case No. 19-2021 at Docket No. 38. Consequently,
throughout this Opinion and Order, the Court will discuss and resolve both Motions as if they were one.
         Case 3:19-cv-02019-DRD Document 61 Filed 05/20/20 Page 2 of 6




jointly with Betteroads, “Involuntary Debtors”), in violation of Rule 8018 (b) of the Federal

Rules of Bankruptcy Procedure, did not attach the necessary excerpts to their Appellants Briefs.

Consequently, Appellees assert that Involuntary Debtors’ failure to comply with said Rule

constitutes sufficient cause for dismissal of their appeals.

       Involuntary Debtors opposed the Motions to Dismiss. See Case No. 19-2019 at Docket

No. 52 and Case No. 19-2021 at Docket No. 38. To support their oppositions, Individual

Debtors alleged that: (1) the District Court had been provided with the complete record for the

bankruptcy cases; (2) they provided the District Court with hyperlink references -in their

Appellant Briefs- to the relevant docket entries in the bankruptcy cases; and (3) they would file

the corresponding appendix. Id. Consequently, the Involuntary Debtor’s argued that dismissal

was not warranted.

       For the reasons set below, Appellees’ Motions to Dismiss are hereby DENIED.

                              I.     Relevant Procedural Background

   A. Betteroads’ Appeal.

   1. October 29, 2019, Betteroads filed a Notice of Appeal before the District Court. See
      Case No. 19-2019 at Docket No. 1.

   2. On November 7, 2019 Betteroads filed its Designation of Record on Appeal and
      Statement of Issues before the Bankruptcy Court. See Case No. 19-2019 at Docket No.
      3-1.

   3. On November 27, 2019, the Clerk of the Bankruptcy Court provided a Certification for
      Transmittal of Complete Record on Appeal. See Case No. 19-2019 at Docket No. 3.

   4. On March 13, 2020, Betteroads filed Appellant’s Supplemental Designation of Record
      on Appeal, which included a designation regarding additional evidence and transcripts
      related to evidentiary hearings held before the Bankruptcy Court. See Case No. 19-2019
      at Docket No. 25.
        Case 3:19-cv-02019-DRD Document 61 Filed 05/20/20 Page 3 of 6




   5. On March 23, 2020, Betteroads filed a Brief on Appeal. See Case No. 19-2019 at Docket
      No. 32. The Brief contains in-text hyperlink references to the relevant docket entries at
      Case No. 17-04156.

   6. On April 16, 2020, the Clerk of the Bankruptcy Court provided a Supplemented Clerk’s
      Certification for Transmittal of Complete Record on Appeal. See Case No. 19-2019 at
      Docket No. 38.

   7. Finally, on May 13, 2020, Betteroads filed the appendix for its Brief. See Case No. 19-
      2019 at Docket No. 53.

   B. Betterecycling’s Appeal.

   1. October 29, 2019, Betterecycling filed a Notice of Appeal before the District Court. See
      Case No. 19-2021 at Docket No. 1.

   2. On November 7, 2019, Betterecycling filed its Designation of Record on Appeal and
      Statement of Issues before the Bankruptcy Court. See Case No. 19-2021 at Docket No.
      3-1.

   3. On November 27, 2019, the Clerk of the Bankruptcy Court provided a Certification for
      Transmittal of Complete Record on Appeal. See Case No. 19-2021 at Docket No. 3.

   4. On April 10, 2020, Betterecycling filed its Brief on Appeal. See Case No. 19-2021 at
      Docket No. 26. Betterecycling’s Brief contained in-text hyperlink references to the
      relevant docket entries at Case No. 17-04157.

   5. On May 7, 2020, Betterecycling filed Appellant’s Supplemental Designation of Record
      on Appeal, which included a designation regarding additional evidence and transcripts
      related to evidentiary hearings held before the Bankruptcy Court. See Case No. 19-2021
      at Docket No. 39.

   6. On May 7, 2020, the Clerk for the Bankruptcy Court provided a Supplemented Clerk’s
      Certification for Transmittal of Complete Record on Appeal. See Case No. 19-2021 at
      Docket No. 41.

   7. On May 12, 2020, Betterecylcing filed the appendix for its Brief. See Case No. 19-2021
      at Docket No. 44.

                                 I.      Analysis and Conclusion

      Rule 8018 (b) of the Federal Rules of Bankruptcy Procedure states that an appellant

“must serve and file with its principal brief excerpts of the record as an appendix”.
           Case 3:19-cv-02019-DRD Document 61 Filed 05/20/20 Page 4 of 6




Fed.R.Bankr.Pro. 8018 (b) (emphasis ours). Furthermore, said Rule states that the brief’s

appendix must contain: (a) the relevant entries in the bankruptcy docket; (b) the complaint and

answer, or other equivalent filings; (c) the judgment, order, or decree from which the appeal

is taken; (d) any other orders, pleadings, jury instructions, findings, conclusions, or opinions

relevant to the appeal; (e) the notice of appeal; and (f) any relevant transcript or portion of it.

Id.2 “These items are mandatory, not optional.” In re McCarthy, 230 B.R. 414, 417 (B.A.P. 9th

Cir. 1999).

        The purpose of requiring an appendix in every appeal is relatively obvious; appellants

need to provide the Court with “those parts of the record material to the questions presented

and which it is essential for the judges of the court to read in order to decide these questions.”

Columbus Wood Preserving Co. v. United States, 209 F.2d 153, 154 (6th Cir. 1953). “Failure

to supply necessary documents goes to the heart of [the] court's decision-making process.” Hill

v. Porter Mem'l Hosp., 90 F.3d 220, 226 (7th Cir. 1996). Consequently, “appellants bear the

responsibility to file an adequate record, and the burden of showing that the bankruptcy court's

findings of fact are clearly erroneous.” In re Kritt, 190 B.R. 382, 387 (B.A.P. 9th Cir. 1995).


2
 On the other hand, Rule 8009 governs the record on appeal. In its relevant part, Rule 8009 requires the record on
appeal to include the following:

           • docket entries kept by the bankruptcy clerk;
           • items designated by the parties;
           • the notice of appeal;
           • the judgment, order, or decree being appealed;
           • any order granting leave to appeal;
           • any certification required for a direct appeal to the court of appeals;
           • any opinion, findings of fact, and conclusions of law relating to the issues on appeal, including
           transcripts of all oral rulings;
           • any transcript ordered under subdivision (b);
           • any statement required by subdivision (c); and
           • any additional items from the record that the court where the appeal is pending orders.

Fed. R. Bankr.P. 8009(b).
         Case 3:19-cv-02019-DRD Document 61 Filed 05/20/20 Page 5 of 6




       Hence, appellants failure “to provide a sufficient record to support an informed review

of the trial court's determinations may result in either dismissal of the appeal or summary

affirmance of the trial court's judgment based upon the appellant's inability to demonstrate

error.” In re Hamel, No. ADV.07-00517, 2009 WL 7751431, at *10 (B.A.P. 9th Cir. Apr. 16,

2009); In re O'Brien, 312 F.3d 1135, 1136–37 (9th Cir.2002); Everett v. Perez (In re Perez), 30

F.3d 1209, 1217–18 (9th Cir.1994); Hall, 935 F.2d at 165; Ashley, 903 F.2d at 605–06.

However, dismissal has been reserved for cases where appellants fatal omissions have

precluded the court from reviewing the appeal. See, e.g., In re Cambio, 353 B.R. 30, 36 (B.A.P.

1st Cir. 2004) (“Other cases where the Courts have examined more flagrant failures to the

rules, dismissal has not been awarded”); In re Shamam, No. ADV 11-01619-VK, 2015 WL

1544581, at *5 (B.A.P. 9th Cir. Apr. 7, 2015),

       In the instant cases, at the time of the filing of the Motions to Dismiss, Involuntary

Debtors had not filed the corresponding appendices to their Briefs. Certainly, this implies that

Involuntary Debtors failed to comply with Rule 8018, which requires that the appendices be

filed with their Briefs. However, as previously stated, after presenting their corresponding

oppositions to the Motions to Dismiss, Appellants submitted to the Court the appendices for

their Briefs in both cases. Consequently, at this juncture, the issue is whether the late filing of

the appendices would warrant dismissal.

       Under different circumstances, Appellant’s noncompliance with the Rules may have

warranted severe sanctions; the Rules must be strictly and timely followed. However, the Court

finds that the severe sanction of dismissal should not be imposed in the instant cases for various

reasons. First, the late filing of the appendices has not had any adverse effect on the appeals

process. Second, the records for both cases demonstrates that Appellants have taken active
         Case 3:19-cv-02019-DRD Document 61 Filed 05/20/20 Page 6 of 6




steps to provide the District Court with a complete record on appeal; be that by requesting the

necessary records and transcripts from the Bankruptcy Court or by including in their Briefs in-

text hyperlink references to the Bankruptcy Court’s dockets.

       For the reasons set above, Appellees Motions to Dismiss filed in Case No. 19-2019 at

Docket No. 45 and Case No. 19-2021 at Docket No. 34, are hereby DENIED.

IT IS SO ORDERED.

       In San Juan, Puerto Rico, on May 20, 2020.

                                                   S/Daniel R. Domínguez
                                                   Daniel R. Domínguez
                                                   United States District Judge
